

117 HR 3298 IH: To amend section 125 of title 23, United States Code, to require that a project for the permanent repair or reconstruction of a repeatedly damaged facility includes feasible and economically justifiable improvements to increase the resilience of such facility, and for other purposes.
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3298IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Ms. Davids of Kansas introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend section 125 of title 23, United States Code, to require that a project for the permanent repair or reconstruction of a repeatedly damaged facility includes feasible and economically justifiable improvements to increase the resilience of such facility, and for other purposes.1.Emergency reliefSection 125(d) of title 23, United States Code, is amended by adding at the end the following:(6)Repeatedly damaged facilitiesAn application submitted under this section for the permanent repair or reconstruction of a repeatedly damaged facility shall include consideration and incorporation of feasible and economically justifiable betterments, including protective features, to increase the resilience of such facility..